Citation Nr: 1213615	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-11 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for cervical and lumbar radiculopathy.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from February 1979 to June 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the VARO.  VA will notify the appellant if further action is required.


REMAND

By letter dated June 2, 2011, the Veteran and his attorney were notified that his claims folders were being transferred to the Board.  On August 31, 2011, the Veteran's attorney contacted the Board and requested an extension of time to submit additional evidence.  A 30-day extension was granted and on September 30, 2011, new evidence was received which has a bearing on the issue on appeal.  Specifically, the new evidence is a September 8, 2011 private medical treatment record which addresses low back pain with complaints of numbness and tingling and also includes a September 14, 2011 report of an MRI scan of the lumbar spine.  This additional evidence was submitted after the most recent statement of the case in December 2009 without a waiver of RO initial consideration of the new evidence, and the claim has not been readjudicated by the RO after the additional evidence is received.  Under governing regulation and caselaw, when such occurs the Board is required to remand the claim to the RO for readjudication upon consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1. The RO should review the September 2011 private treatment record and MRI report submitted in September 2011 without a waiver of RO consideration, and arrange for any further development suggested.
2.  The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the opportunity to respond; the Veteran's attorney should be asked to indicate whether or not she has anything further to submit in this matter before the case is returned to the Board.   After she responds, the case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

